 68DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Electric CompanyandInternational Union ofElectricalRadioandMachine-Workers,AFL-CIO-CLC. Case 1-'CA-6811'July 14, 1971-DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn October 5, 1970, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practices allegedin the complaint and recommended dismissal as tothem. Thereafter, General Counsel, Charging Party,and Respondent filed exceptions to the Trial Examin-er'sDecision together with supporting briefs. TheCharging Party also filed a brief in answer toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial I errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified herein.We find, contrary to the Trial Examiner, that theRespondent violated Section 8(a)(5) and (1) of the Actby denying the request of the Union that theRespondent supply it with correlated wage informa-tion which the Respondent had obtained as a result ofan areawage survey it conducted.In 1967 the Union filed approximately 100 wagerate grievances, requesting that certain job rates beincreased "because of added skills and responsibili-ty."During the discussions of these grievances theUnion frequently asserted that the rates in questionwere below the standard in the community. In 1968and in 1969 the Company conducted "wage surveys"in the Fitchburgarea,obtaining data from a numberof other employers in that area. The Company toldthe employers giving this data that it would be keptconfidential. The "wage surveys" included the hourly192 NLRB No. 9wage rates which each reporting company paid toeach of the various mechanics whose job descriptionswere contained in the list furnished by, the Company(e.g.,tool-and-diemakers, electricians, common,laborers, boring-maehing operators, etc.).In ' the course of discussing the wage grievance onApril 23,' 1969, the Union asked the Company to makethe wage survey data available to the -Union. The:Company on June 6, 1969, furnished the Union with ,alist of the companies from whom it had obtained theinformation, together with a summary sheet showingfor each job in question the highest wage rateuncovered by the survey, the lowest rate, the medianrate,and the Company's rate. The Union thenrequested that the Company "correlate" the data byfurnishing the wage data for each employer, job byjob. This the Company refused to do, claiming that itwas "confidential."The Company contended that it conducted thewage survey at the request of its officials in New York,who wanted the data in connection with forthcomingnational negotiations. The Company further contend-ed that it did not rely on that data in taking ormaintaining its position before the Union that thewage grievances lacked merit.The Trial Examiner found that although companytestimony along this line is far from inherentlyconvincing, he was satisfied that it is substantiallyaccurate, that the wage grievances did not cause theCompany to take the survey, and that it did not relyon the survey in denying the grievances. He found,because the Company did not so rely in this case, itdid not violate its bargaining obligation by its refusalto produce the correlated data.We find that the correlated data requested by theUnion was relevant and necessary in order that itmight bargain intelligently concerning wages. TheUnion needed the information to check the accuracyof the survey. It is well established that a request forrelevant and necessary information cannot be deniedon the ground that it is confidential.However, we do not agree with the Trial Examiner'sultimate conclusion that the information requested inthis case need not be produced because the wagegrievances did notcausethe Company to take thesurvey, and the Company did not rely on the data inconsidering the grievances. Even assuming the Re-spondent took the wage survey pursuant to instruc-tions from its corporate headquarters in New YorkCity and not for the immediate purpose of adjustingwage ratesat its Fitchburg plant, we find that even ifRespondent did not specifically rely on the wagesurveys in regard to individual grievances, its reliancewas inherent in setting the wage rates and inconsidering the grievances as a group with respect totheir overall wage structure.We interpret Company GENERAL ELECTRIC CO.69spokesman James Corzine's testimony as implyingthat the grievances had- been considered by theCompany in-taking the position that its "rate-structurewas proper.." Thus Corzine testified:On the, contrary, at, the grievance meetings I hadconstantly taken the position from the first time westarted discussions that we' looked at the griev-ances,we consideredthem' as a group and our ratestructure was properand the union was the onesaying: something was wrong, and it was theirresponsibility, to sustain their case. [Emphasissupplied.]This can onlymean`that the Company considered itswage, structure "proper" in relation to the wagestructure in the Fitchburg area. This position wasmaintained, throughout. the grievance discussions. Wefail to perceive how the Company could reject thegrievances as ,a group on the grounds that its wagestructure was "proper" without taking into accountarea wage survey data which it had,in its possession.'Contrary to-our dissenting. colleague, we do not holdthat any information which could have relevance todetermining a party's, decision with respect to anymatter under negotiation or to be negotiated mustupon request be revealed- to the other party. Ourdecision is bottomed on our conclusion that there wasinherent reliance by the Company upon the wagesurveys in its possession as evidenced by the Compa-ny's testimony that wage, surveys are used to evaluatethe Company's wage structure and to determine ifthat wage structure is proper and effective for thepurpose of attracting and retaining employees fromwithin its competitive wage, area. In other words, therate structure from the highest to the lowest must becompetitive if it is to be characterized as the Companydoes as "proper." We conclude, therefore, that theUnion has a right to correlated area wage survey datain order to properly perform its function as collective-bargaining representative.2--Accordingly, .we find that the Respondent violatedSection 8(a)(5) and(1)of the Act by refusing to furnishthe area wage survey information requested by theUnion showing the specific wage rates and jobclassifications correlated with the specific companysurveyed, and 'we, shall order the ,Respondent tofurnish that information.ORDERPursuant to Section ' 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts'as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that Respondent, General— ElectricCompany, Fitchburg,- Massachusetts,- its- officers,agents, successors, and assigns, shall- take the actionset forth in the Trial Examiner's recommended Orderas herein modified:1.Insert the following as,-paragraph 1(c) andreletter the present paragraph 1(c) as 1(d).-"(c) Refusing to bargain collectively with Local 286of the International Union ' of Electrical, Radio andMachine' Workers, AFL-CIO-CLC, as the'statutorybargaining representative ' of_,,the production andmaintenance employees at its plant at Fitchburg,Massachusetts, by refusing to furnish the Union withcorrelated information concerning the Respondent'sarea wage surveys."2.Insert the following as paragraph 2(b) andreletter the present paragraphs 2(b), 2(c), and 2(d)accordingly."(b) Upon request furnish to the Union correlatedinformation concerning the Respondent's area wagesurveys and other information necessaryto enable theUnion to bargain intelligently on rates of pay at theFitchburg, Massachusetts, plant. "3.In footnote'6 of the Trial Examiner's Decisionsubstitute "20" for "10" days.4.Substitute the attached notice for the notice'attached to the Trial Examiner's Decision.CHAIRMAN-MILLER, dissenting:The majority errs here, in niy view, either as to factor as to law, or both, in overruling the Trial Examiner,who found ' that Respondent, did 'not rely upon 'thecorrelated survey data in issue and' therefore had noduty to provide it to the Union.The majority seems to find as a fact that'Respon-dent relied upon such data. There' is no basis for sucha finding in the record.The record in the case 'shows that while GeneralElectricCompany frequently relies on wage surveydata in establishing and adjusting wage rates, thispractice has never been followed with respect to `theFitchburg plant. Rather, at Fitchburg, Respondenthad adjusted wages only if ' and when ` employeeturnover in a given classification demonstrated that ahigher rate was needed to attract and retain ;person-nel.'The record also shows that the grievances at issuedid not rest upon a claim that Respondent's wageswere out of line with'the area, but rather upon a claimthat the jobs in question had changed over a period oftime by addition of responsibilities requiring,' in turn,1 It is illogical that the Company had in its possession wage surveys ofsuch information or that there was no general reliance on such data, eithercomparable employers in the area and yet did not rely, directly orin initially setting wage scales or in treating the grievances as a group.indirectly, on such surveys in concluding that its "rate structrurewas2General Electric Co.,173 NLRB 164,'General Electric Co.,184 NLRBproper."We deem it specious to-argue, therefore, that by not citing orNo. 45.-proclaiming any reliance on such data, it should not be required to furnish 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDadditional skills. Nor did Respondent make referenceto area wage' staridards'or to area wage data'either in-answering`"the grievancesor in advancing its positionwhen--discussing the merits of the grievances.The survey here came into being not because ofanylocal wage discussions,but because the national officeof the Company, desired the,information,for use inupcoming nationalnegotiations.Under these, circumstances, there is no factual basisfor a finding that the surveys here were relied upon byRespondent, in` connction 'with the grievances at,dutyto discloseany such data.issue,and it had no-,'The majority finds-it`"illogical" that Respondent didnot rely on this data. Whether`; or not. Respondentacted "logically" is not our concern. The issue is,whether the facts in this record support a finding ofreliance.For its factual basis, the ,majority relies solely, upon,one statement of one witness (somewhat misleadinglyisolated from the total context of his testimony) that"we considered them [the. grievances j as a group andour wage structure, was proper.": It will Abe noted thateven in, this`statement,selected to buttress the"majority position, there is, no .reference whatevereither to area rates or to wage survey data. Yet themajority bases its reversal, of the Trial Examiner andits finding of reliance on this slim reed, while ignoringthe record evidence that (1) no wage surveys havebeen utilized-in the past ,to establish or adjust rates atFitchburg, (2) whether wages in general at Fitchburgwere out of line with area rates was not the basis "eitherofthe' grievances, or of Respondent's defense- thereto,,and (3) Respondent did' not rely upon the data in itsgrievance discussions with the Union.The, majority,dismisses those factsby reciting, that, itis "specious to argue..that there was no general-reliance onsuch data."'But that recital is no substitutefor, the Trial, Examiner's finding based, as it is," onsubstantial evidence. 'If, the majority is saying that regardless of the facts-in ,the record as to reliance, it would nevertheless as amatter, of law require Respondent to furnish the dataas "relevant and necessary,", then it errs as to the law.Except for information as to employees, wages, andjobs within ; the unit,-as, to which we require fulldisclosure because the parties must have before themthe essentials with which the bargaining will deal, wehave' not required parties to, disclose inforrinationcollected by them when theydid not clearly rely upon,such information.As the' Court of Appeals for, the Third Circuitcorrectly pointed out inCurtiss-Wright Corporation v.N.L.&B.,347F.2d61,69(1965),,wage,and related informationpertaining to employ-ees in the bargaining unit ispresumptivelyrelevant,for,as such data concernsthe core of theemployer-employee relationship,-a -union , is notrequired' to show theprecise relevance of it,unlesseffective employer rebuttalcomes forth; as toother requested data, however, such as-employer'profits- and production figures,,,a unionmust; byreferenceto the circumstances of thecase, as' aninitialmatte`r`," demonstrate-more" preciselytherelevance of the data it desires.-Employer`s'andunions routinely collect substantialamounts of information of many types and varietiesin preparation for the discharge of their negotiatingand grievance handling duties. Since eachis in, somesensein a position' of advocacy in ` both' bargaining and,,grievance handling, each- will chooseto `use, such ofthat information as may be favorable `to its position, -and may, choose not to volunteer such information.asmay be unfavorable. Good-faith bargaining does notrequire more, and certainly does-not require that' each-partymakefull disclosure to the--other of every lastpiece of-informati'on it may'have u=nearthed. And thisis true regardless of the fact that some-or- all '-of suchinformationmay clearly be "relevant" to certainsubject matters under discussion.A clear example is to be found in theline of casesdealing- with informationas tothe employer's finan'cial condition.- Rare, indeed, is the employer whoenters contract negotiations without carefully review-ing 'and assessing' its profitability, its liquidity, and` =itsability, or lack thereof, to absorb`' additional laborcosts.In" the generalized sense in which the majorityhere seemsto use the ter=n, every employer "relies"upon such data in determining the extent to winch- it,can go in meetingunion demands.But we hive held-that such data need be'supplied"toa union if and . only `ifRespondent,,-specificallyarticulates,'itsreliance on inability to, prayin thebargaining or -grievance, discussions (Caster --Mold &Machine Co., Inc.,148 NLRB 1614 (1964 ;EmpireTerminalWarehouse Co.,151 `NLRB" 1359 (1965); ef.N.L.R.B. v. Truitt MCo.,35'1U.S.149 . 'The rationale of this precedent- compels the conclu-sion that wage survey datamustbe supplied'if a party,premises its attack on or defenseof'existingwages onthe area or industrystandardsevidenced ' by suchdata.Buthere this was not true. The Union's demand,based on additional duties, might, upon request, haveto be backed by any data .in itsposition as to whatduties had been added. And Respondent's defensethat employee turnover was the real -factor demon-strating the-propriety or impropriety of w rates ,mighthave to be backed by its data regarding turnover. Butthere is no legal basis for requiring Respondent toproduce data on which it did not rely and which wasrelevant only to a position, not taken, or to - an,argumentnot advanced, by the Respondent.The majority's departure from precedent may well GENERAL ELECTRIC CO.have'the-effect of -encouraging employersand unionsto, remains as urlinformedas possible. The decisions inthe earlier,General Electricwage surveycases 3 weretroublesomeenough-in this connection,because theymight, to some extent, have been interpreted so as todeter-employers-from compiling-usefulwagedata. Butin eachof 'those cases-General Electric had chosen toutilizethe data it collected as the basis for its positionin bargainingor -grievance, handling, and good faithseemed to, require that it respond to factual inquiriesfor',fttrther-detail as<to the data on which it was openlyand -vigorously relying., Restricted to those facts,` thedecisions inthe earlier casescannot properly beinterpreted,in such manneras to deter other partieswho do notso utilize`such data from continuing tocollect wagedata or other self-informative materials.But this,decisionappears to . hold thatanysuchinformation whichcouldhave relevance to shapingeither party's decision with -respect to any matter atissue or tobe negotiated mustbe revealed to the otherparty upon request. If that is=what my colleagues hold,then we have stretched the meaning of good-faithbargainingwell beyond reasonandhave done a grossdisserviceto both unions and employers.$GeneralElectricCo.,188 NLRB No. 107;General Electric Co.,188NLRB No.106;'GeneralElectricCo.,'188 NLRB No: 105.APPENDIXNOTICE TO' EMPLOYEESPOSTED-BY ORDER OF THENATIONAL' LABOR RELATIONS BOARDAil Agency of the United States GovernmentWE- WILL NOT make any changes in the Code ofConduct without affording your bargaining repre-sentative,Local 296, International Union ofElectrical,Radio andMachineOperators,AFh-CIO--CI:C, the 'opportunity to bargain oversuch changes.WE WILL NOT refuse to furnish the Union withcorrelated information concerning our area wagesurveys to enable the Union to process intelligent-ly grievances over rates of pay.WE- WILL rescind and expunge any disciplinaryaction we have, taken under the 1969 Code ofConduct which is harsher than -would'have beentaken for similar conduct under the precedingcode.The 1969 Code of Conduct will be placed ineffect 60 days from this date unless it is at that timethe subject of bargaining negotiations.WE WILL permit your bargaining representativeto make timestudies when it so requests in goodfaith-in the course of processing a grievance.GENERAL ELECTRICCOMPANY(Employer)71Dated-By(Representative)-(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any, other material.Any questions concerning-this notice or compliancewith its provisions may be directed to the' Board'sOffice, 20th Floor, John F. Kennedy Federal Build-ing,Cambridge and New Sudbury Streets, Boston,Massachusetts 02203, Telephone 617-223-3300.TRIALEXAMINER'S DECISIONSTATEMENT OF TIIE CASEFREDERICK U. REEL, Trial Examiner: This proceeding,heard at Fitchburg,. Massachusetts, on July 14 and 15,.1970;pursuant to a charge filed August 6; 1969, and a complaintissued -December 23, 1969, and thereafter amended,presents questions as to whether Respondent, herein calledthe Company, violated Section 8(a)(5) and (1) of the Act byanyor.all of the following acts: (a) instituting a new "codeof conduct," allegedly without bargaining with theCharging Party (herein called the IUE) or its affiliated local(herein called "the Union"); (b) refusing to permit, theUnion to make a "time.study" of a job which had becomethe subject of a grievance; and (c) refusing to furnish the,Union certain,data in .connection with a survey of areawage rates which the Company had conducted.' Upontheentire record,including,my observation of ; the witnesses,and after due consideration of the unusually helpful-briefsfiled by 'each of the parties, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDRespondent, a New York corporation which operatesfacilities in several States (including one in Fitchburg,Massachusetts, the sole plant involved in this proceeding),produces electrical equipment for shipment in interstatecommerce and is an employer engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act. TheCharging `Party (the IUE) and- its affiliated local -(theUnion)- are labor, organizations within the meaning ofSection 2(5) of the Act.3Other violations alleged in the amended complaint were settled at theopening of the hearing, and no testimony was, proffered with respectthereto.'- 72DECISIONSOF NATIONALLABOR RELATIONS BOARDII.,THE UNFAIR LABOR PRACTICESA.The "Code of Conduct"On April 16, 1969, at a regular meeting of the Companyand the Union, which is the certified bargaining representa-tive of the Fitchburg employees, the Company presentedtheUnion with a printed booklet captioned "Code ofConduct, BargainingUnit ' Employees .- , . Effective4/l/69." This "Code of Conduct" superseded the precedingtypewritten "Code of Conduct andDiscipline. Procedures"which— had; been in effect since 1964. The Union had,declined to negotiate over the terms of the 1964 code at thetime it was instituted and had later, referred to it during anarbitration proceeding as `"an internal company docu-ment." Both the 1964 and 1969 codes ' set- forth variousoffenses for which, the Company would discipline employ-ees and the nature of the discipline contemplated for each'offense. In at least one significant respect the 1969'code washarsher than its predecessor. The new code provided for awarning notice, rather than an oral reprimand, for the firstminor offense, so that an employee would be dischargedafter four minor offenses within 1 year, whereas under theprior code the same series of offenses would lead to a lighterpenalty.At the time the Company presented the Union with thenew code, the ,company spokesman stated in response to adirect question that he did not intend., to "negotiate" thenew code but that he would "discuss" it and answerquestions about it. The Company did not in fact,distributethe new code to the employees until some 3 weeks after thisApril 16 meeting., At an intervening meeting the Companyapprised the Union that the code was to be distributed inthe near future :and invited questions on the new code, butreceived none. After the new code was. distributed theCompany, in. response to "a union, criticism, clarified theterm "excessive garnishments" used-in the new code.Answering the General Counsel's contention that theCompany, imposed the new code without bargaining withthe Union and thereby violated Section 8(a)(5) and (1),2 theCompany -contends that its imposition of the code wasprivileged under the management prerogative clause of itscontract with the Union, that the Union waived its right tobargain over revisions of the code, and that in any event theCompany satisfied any statutory obligation to bargain overthe revisions. I reject these contentions for the reasonsindicated below.The clause in the contract on which the Company reliesprovides that itretains the exclusive right to manage its business,including (but not limited to) the rights to determine the,methods and means by, which its operations are to be-carried on, to direct the work force and to conduct itsoperations, in a safe and effective manner.I cannot read that language as giving, the Company theright to prescribea,seriesof Offenses,, and the penaltiestherefor, or to alter a preexisting list, without, giving theUnion an opportunity to bargain. The expression "to directthe work force" fairly connotes instruction in the carrying2 "Plant rules, particularly where penalties are prescribed for theirviolation, clearly affect conditions of employment and are mandatoryout of tasks a n4 does not extendto listing offensiveconductand^,prescribing penalties.,The . suggestion, that the Compa-ny ,at the least,was actingin - good faithin construing itscontract as permittingunilateral action is-ill taken in thelight ofN.LR.B.-v. Benne Katz,.369U.S. 736, 743.The "waiver"argument restson the Union's failure tonegotiate-,over the preceding, Code-of Conduct,and-itssubsequentassertion.in a. brief filed in a 1967 ,arbitrationproceeding that the code °wasp "an internalCompanydocument" which was "unilaterally, promulgated" and notnegotiated.Similar,contentionswere rejected inMillerBrewing Co.,166 NLRB 831, 832,enfd. 408 F.2d,, 12 (C.A. 9,1969). As the Ninth Circuit: held inMiller,408, F.2d at 15,failureon a_ single occasion to exercisea statutory right isnot a clear-and unequivocal waiver of that right for all, timeto come.A closer question is, presented by the Company's claimthat it satisfied-its , bargainingobligation with respect to thenew code.- Certainlya significantperiod oftime elapsedbetween the date the code wasgiventhe Union and the dateitwas released to all employees:Duringthis period, theCompany expresseda readiness to "discuss" the code andto answer questions the Union might have.. On the otherhand when the Company handed the new code to : theUnion the Company expresslystatedthat it would not"negotiate" the code. The Companyin itsbriefrefers to a"meaningless semanticaldistinction between the words`discuss' and `negotiate.' " The distinction, however, wasfirst drawn by the Company's representative who gave thecode to the Union, and I am not prepared to find that heintendeda meaninglessdistinction.Furthermore,themanner, inwhichthe Companypresented the code belies any intentionto engage in ood-faith bargaining over its, contents. Although the Union-wasaware that the Company was' preparing a -revised code, the'first notice the Union ever received of thechanges was onApril 16 when it was confrontedlwith a formal printeddocument, dated April 1. To besure the code was not putinto effect at once, and, the Company-at-the hearing tookthe position that the cost of reprinting the 4,000 copiesalready run off would have been only $320. But the factthat the Company had 4,000 copies already, printed beforeitever submitted a copy to the Union, coupled with thestatement' at thetimethat the company would not"negotiate," leads me to `conclude thatthe Company didnot bargain with the, Union in good "faith over theinstitution of the new code even though the Companysomewhat ameliorated this unfair-labor practiceby its laterinvitations, to discuss thematter and by its delay 'indistributing the code to the employees.B.TheRefusal ToPermit theTimestudyIn 1968 the 'Union filed- a grievance, on behalf of anemployee, alleging that the time the Company'allowed forremoving the, taper on the 10-foot boring ` mill ' wassubjects of collectivebargaining."Murphy Drexel Company,18,4NLRB No.87 (TXD, first paragraph under II,A, 2), and cases there cited at fn. 5. GENERAL ELECTRIC CO.73insufficient.The Company allowed .354 hours, and theUnion requested payment of an additional.7 hours.3 Afterthe, Company denied the grievance at the first step (theforemandenied it, stating that the .354 allowance had beenfollowed since 1958), the matter went to the "second step,"meetingsbetween union and company representatives onMay 1 and 6, 1969. At these meetings the Union firstrequested the Company, to make a timestudy of theoperation in question "to factually establish the length oftime,involved to do this operation of removing,the taper."When the Company refused; the Union requested permis-sion to "bring in [its],own time study expert to make a timestudy-.on this operation so that [it] could evaluate thegrievance at Step 2 relative to the length of time actuallyinvolved in doing the operation." The Company deniedthat request, stating that it would determine when and if tomake a timestudy of particular jobs. The Union then tookthe grievance to the third and final step (the national level),where it was again denied. The grievance is still alive in thesensethat the Union could strike over it.At the time the grievance was pending, just before thestep 2 meetingsinMay 1969, the Company made a "casualobservation study" of the operation in question (i.e., timedtheman -performing the job) and determined to itssatisfaction that the existing time allowance was adequate.The Company has a fixed policy at the Fitchburg plantnot to maketimestudies and not to permit the Union tomake them. As a -Companywitnessput it, "Time studieshaven't- proved themselves to our :satisfaction.They haveproven to be unreliable." The following exchange occurredduring the testimony of James Corzine, the companymanager ofunionrelations:TRIALEXAMINER:Your position is if the union has agrievanceand wants to find out if it has merit or-whether topress a grievanceto a higher level and,therefore, wants in aid of determining that fact to haveone of its experts, one of its employees,come in andmakea timestudy of the job that it is the policy-of thiscompany at this particular plant under- no circum-stancesto permit it? ;THE wiTNEsss: That is correct.The Company contends that the Union had waived anystatutory right to' a timestudy, that a timestudy was notrelevant or necessary to the processing of the grievance,that the Union - had adequate alternative sources ofinformation,and that the disruption in the plant which atimestudy would- have caused outweighed the Union's needfor the data such a study would produce.The "waiver" ,argumentrestson two clauses -of thecontract between'the Company and the IUE. Article VI,Section:4(e) of the agreement reads:When a Company representativemakes a timestudy ofany job, the employee-and his Steward will be notifiedand advised of its purpose. On jobs where the pieceprice is in disputebetween the Company and the Local,and is scheduled to be retimed, the Steward may bepresentduringthis -retimingand observe the conditionsunder which it is made.If the Steward requests, theForeman will explain to him the dataused in malting upthe piece price from the time study and/or applicabletables.In addition, section 2(b)(2) of article XIII provides inrelevant part:In those cases' where it is mutually agreed byManagement and Local representatives that an inspec-tion of the job would be helpful in'settling the case, asubcommittee of the Local with Management repre-sentatives shall be allowed to make an inspection of thejob. Local representatives may include the BusinessAgent or his assistant or officers, of the Local.The Company argues that those clauses represent thelimit of the Union's rights with respect to timestudies andjob inspections and asserts in its brief that "By entering intothecollectivebargaining agreement containing theseclauses, theUnion has obviously `bargained away., or`waived' any statutory rights that it may have had to insistupon a time study by an outsider-." I am, constrained -toreject this argument.Waivers of.,statutory rights are notfavored and must be clear and explicit. II find none implied,let alone explicit, in the quoted clauses,-w-, hich describe theUnion's rights 'in -the event of a company timestudy andprovide for "inspection" of a job but are silent as to theUnion's right to conduct its own timestudy. SeeGeneralElectricCo. v. N.LRB.,414 F:2d 918,-923-924 (C.A. 4;1969);General Electric Co.,179 NLRB No. 122.The Company contends that as the Union was notcomplaining of the- method used in performing theoperation but only of the time allotted thereto the Unionshould have been content.with the elapsed time observationor could have made its own similar observation and did notneed the timestudy it requested. It may` well be, that thetimestudy would not have advantaged the Union, and itmay even be that the Company's suggested alternativeswere adequate. But the Union's right to undertake atimestudy in determining whether to press a grievance doesnot turn on "necessity" in the sense of "indispensability" Itisenough if the Union shows that the data would bereasonably relevant to the-issue. To be sure the cases talk interms of "necessary" but that word in this setting impliesnothing more than "reasonably appropriate" Cf.McCul-loch v.Maryland;4 Wheat. 316, 324--325,(1819). Where abargaining representative in the course of determiningwhether to press a grievance seeks data which - is notdemonstrably irrelevant implementation of the collective-bargaining system requires that such data be madeavailable. This rule, well accepted in.wage data cases, seemsto me equally applicable here. Of course, if the request isnot made in good faith but is a harassing tactic the resultswould be otherwise. Such motives must be established,however, and not presumed. The mere fact that - theCompany would regard the data as unnecessary- orunsatisfactory is not enough; if the Union in good faithdesires to make the timestudy, for an apparently legitimatepurpose to which the data is reasonably relevant, the Unionshould not be required to prove "necessity" in any' moreabsolute sense.To be sure, as the-Company points out, the Union's desirefor the timestudy must be balanced against the inconven-3 The oral testimony and the Company's brief so describe the grievance.was fora totalallowance of.7 hours.The actual grievance which is in evidence seems to indicate that the request 74DECISIONSOF NATIONALLABOR RELATIONS BOARDience tothe _ Company, - and any real -.disruption ofoperations might welltip the scales.Fafnir Bearing Co. v.N.L.R.B.,-362,F:2d 716, 722 (C.A. 2, 1966). The Company,however, has not shown that the timestudy here contem-platedwould cause any more interference with itsproductive operations than those involved in theFafnircase(see 146 NLRB 1582, 1586) or inWaycross Sportswear, Inc.,v.N.L.R.B.,403 ,F.2d 832, 836 (C.A. '5, 1968)`. See alsoGeneral Electric Co:,180'NLRB No. 13.I therefore find that- the Company violated Section8(a)(5)' and, (1) of the Act when -it refused to permit theUnion to conduct a timestudy of the job which was thesubject of a pending grievance.C.The Refusal To Give "Correlated" Wage DataIn 1967 the Union filed approximately 100 wage rategrievances,requesting that certain job rates' be increased"becauseof added-skillsand responsibility." During theensuing discussionsof-these grievances the Union frequent-ly - asserted that,the' rates in questionwere below thestandard in thecommunity. In 1968- and again in 1969 theCompany conducted "wage surveys" in the Fitchburg area,obtainingdata from" a number of other employers in thatarea.This information, which-the Company obtained uponrepresentingto'the-other employers that it "will, of course,be considered-confidential,"`included, the hourly wage rateswhich each reporting company paid to each of the variousmechanics ` whose job descriptions were contained in the listfurnished by the Company (e.g., tool-and-die makers,electricians,common laborers, boring machine operators,etc.).In thecourse ofdiscussingthe wage grievances the,Unionon April 23, 1969, .asked the Company to make the wagesurvey data available to the Union. The Company on June6, 196%, furnished the Union with a list of the companiesfrom whom-it had obtained the information, together with asummary sheet showing for each job in question the highestwage rateuncovered by the survey, the lowest rate, themedian-rate,and the Company's rate. The Union thenrequested that-,the Company "correlate" the data byfurnishing the wage data for each employer, job by job.This the Company refused to do, thereby giving rise to theissue in this case:was the refusal a violation of theCompany's bargaining obligation.The Union-pressed for the-information on the groundthat the data given in the summary was insufficient. Moreparticularly theUnion complained that -without thedetailed data it -could not determine whether the jobs or themachinesinvolved in, the survey were in fact similar tothose-at the Company, whether the rates reported in thesummary included incentive bonuses, whether the rateswere, accurately reported (the Union -detected one error inthe rates reported for the Company itself), and which of thevarious employers, did or did not have jobs in the particularcategories.The Company declined to give the, data,claiming that it,was,"confidential."In one highly critical area the testimony is - in sharpconflict. The testimony of James Bevan, chairman of theUnion's negotiating committee, is that the existence of thewage survey first came to light at the meeting of April 23,1969,when the company spokesman, James E. Corzine,reliedon it in -answering---theUnion's claim that theCompany's, wages were below , those paid by otheremployers in the area. Corzine flatly denied this testimony.He testified as follows when asked who "first brought up"the area wage survey:-A.The union brought it up. They asked me if I hadtaken one, and I saidyes, I had taken one. This was notbrought, up though by-me stating that I had taken thesurvey because of these grievances and released thesurvey as a result of the grievances. On the contrary, atthe grievance meetings' I-, had constantly- taken theposition from the first time we started discussions thatwe looked` at the grievances, we considered them as agroup and our tale structure was proper and the unionwas the one saying something was wrong and it, wastheir responsibility to sustain their`case. ---Q.Had you. utilized this area wage survey to decidethe merits ofthese rate grievances in any way? -A. In no way:-Q.Did you advise the union of this?'A.On several occasions.According to Corzine, he conducted the wage survey at therequest of company officials inNew York,' who wanted thedata- in connection with forthcomingnational negotiations.He further testified that although the data,supported- hisposition that the Company's wage rates were adequate; to"attract and enable us, to retain personnel," he,did. not relyUnion that the, wage grievances lacked merit. According toCorzine,, he was careful to refrain from reliance on thesurvey precisely because he feared that if he relied on it,hemight have to disclose its contents which he had obtained inconfidence.-Bevan's testimony that Corzine had, relied on the surveywas corroborated by another union committeeman,Finnerty,but the, latter's testimony--was. thoroughlyconfused in other respects, and his demeanor was such as tolead me to place no credence on his testimony. Thus facedwith a choice between the conflicting stories of Bevan andCorzine, I must report that although Corzine's testimony isfar from inherently convincing, I am satisfied that it issubstantially accurate, that the wage grievances.,did notcause the Company to take the survey, and that it acid notrely on the survey in denying the grievances.At the, time of the, hearing, the latest Board pronounce-ment in, this area was contained inGeneral ElectricCompany,184NLRB No. ; 45, a case, involving theCompany's Rome, Georgia,, plant. After the filing of briefsI-was advised that the Board has reopened that, caseand setit for oral argument. Under all the circumstances, I believeitwill expedite the ultimate disposition of this case if Iproceed to decide it at this time in accordance-with my viewof .the law.. Any party may then bring the-matter before,theBoard for its disposition in the-light of its reconsideration ofthe Rome case.As ,I view the law, the Company would be under a duty toproduce the dataeven though obtained "inconfidence," iftheCompany relied on the,, data in considering, thegrievances. However, because the Companydidnot sorelyin this case it did not violate its bargaining obligation by itsrefusal to produce the correlated data. Cf.United Firer Prroof GENERAL ELECTRIC CO.75WarehouseCo. v. N.L.R.B.,356 F.2d 494, 498 (C.A. 7,1966).CONCLUSIONS OF LAW1.The Company by imposing a new code of conduct onthe employeeswithout bargainingwith the Union in goodfaith over the changes in the code,and by refusing to permittheUnion to conduct a - timestudy in the course ofprocessing a grievance engagedin unfair labor practicesaffecting commerce within the,meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the Act.2.The Company did not, under the circumstances ofthis case,commit-an unfairlabor practice by withholdingfromthe Unioncertain datacollected by the Company in awage survey.--Tint REMBDYL shall recommend that the Company cease and desistfrom the unfair labor practices found, and that it takecertain affirmative action designed to effectuate the policiesof the Act. More specifically, I shall recommend withrespect tothe timestudy matter that the Company permittheUnion to undertake timestudies in the course ofhandling grievances where the request for such timestudiesismade ingood faith. As to the code of conduct, in the lightof all the opportunities for bargaining over changes in thecode which are available to both parties, I see no purpose tobe served in abrogating the new code.I find merit inGeneral Counsel's alternate request for relief; namely, thatthe Company should "fully restore to thestatusquo anteany employees who have been disciplined or who havesuffered any losses by reasons of Respondent's unlawfulunilateral action.Unit Drop Forge Division, Eaton Yale&Towne,Inc.,171 NLRB No. 73." " On the date on which theCompany achieves compliance with this order (not lessthan 60 days after posting of the notice herein recommend-ed), unless theUnion has pending at that time a good-faithbargaining request concerningthe code, the Company maybe considered free to implementinfuturothe new code.Finally I note General Counsel and the IUE seek anorder against the Company nationwide in scope. TheCompany, which was placed on due notice of this request,objects to any such order pointing out that the Board'scertificationatFitchburg names the Local, not theInternational,as the bargaining representative and that allthe evidence in this record concernsthe Fitchburg plant.General Counsel and the IUE point to the Company'snationwidepattern, particularly with respect to not makingwagesurveys available. Of course, inasmuch as I haverecommended dismissal of that aspect of this case,the issueof the remedial order assumes,at least temporarily, someelements of mootness.If this Decision should be reversed inthat respect,however, the matter would again be relevant,and, with that possibility in mind, I think it appropriate toaddress myself to the issue.Ido not doubt the Board's power to issue an ordernationwide in scope againstthe Company. Such an order4 In the event no exceptions are filed as provided by Section 102.46 oftheRules andRegulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and RecommendedOrder hereinmight be based not only on the record in a particular casebut on other records before the Board involving the sameparties.exercised,however, is more difficult.Thecase for exercisingthe power rests on the fact that the Company, at widelyscattered plants, has refused to give the Union correlateddata from wage surveys.Assuming for' the moment(contrary tomy, conclusion herein)that each of theserefusals violated the Act, the argument runs that this showsa general nationwide plan to flout the statute in this respect,therebyjustifying a' nationwide order. Implicit in theargumentisthe assumption that this order will beembodied in a court decree, that the Company will thencommit a similar infringement at somenewplant,and thatit stay then be held in contempt of court. (Or else it must beargued that the Companywouldviolate anew, but-for, thefear of a contempt citation.)As of this writing, however, there is no reason to assumethat once the law was authoritatively settled the Companywould continue to violate it. The legal issue here raised is ahighlysophisticated one (as witness the fact that the Boardhas set it for oral argument), and no opprobrium can fairlyattach to the Company's raising it in each case in which theJUE requests the data. Moreover, if the Company, once theissue issettled by judicial authority, should continue toviolate the Act, far quicker relief is available by using theinjunctive provisions of the Act, which would bring theissue speedily before a local judge instead of before amaster appointed by a court of appeals (which might bethousands of miles from the site of the alleged contempt).For these reasons, even if a violation as to the wage surveybe found in this case, I would not extend this order beyondthe Fitchburg plant.Accordingly, upon the foregoing findings and conclu-sions, and upon the entire record, I recommend,pursuantto Section 10(c) of the Act, issuance of the following:ORDER4Respondent,General Electric Company, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to permit Local 286 of the InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO-CLC, to conducttimestudies at the Fitchburg,Massachusetts,plant of the Company, where such timestu-dies are requested in good faith in the course of processinga grievance.(b) Implementing changes in the 1964 Code of Conductgoverning employees at the Fitchburg plant who are in thebargaining unit represented by the aforesaid Local withoutfirst giving the Union a bona fide opportunity to bargaincollectively over the proposed changes, with the under-standing that the changes promulgated in May 1969 may beimplemented upon the completion of the notice postingperiod hereinafter provided unless at that time the matter isthe subject of current collective bargaining.(c) In any like or related manner interfering with theshall,as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDefforts of the aforesaid Union to bargain collectively onbehalf of the employees it represents at the Fitchburg plant.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Rescindany disciplinary action it may have takenunder the ' 1969 Code of Conduct which would not havebeen,taken under the preceding 'Code of Conduct,makingwhole any employee who `has suffered from such discipli-nary action.'() ` post at its plant in Fitchburg,Massachusetts,copiesof the attached notice marked "Appendix." 5 Copies of saidnotice,on forms provided by the Regional Director for5 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"POSTED,BY ORDER OF THE NATIONAL ,LABOR RELATIONS BOARD"shall be changed toread "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANRegion 1,. after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by =Respondent to insurethat said notices are not altered, defaced,,or,covered by anyother material.(c)Notify the Regional Director,for Region 1, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.6ORDER OF THE NATIONAL LABOR RELATIONS BOARD." ' '6 In the eventthatthisRecommended Orderis adoptedby the Board,this provision shall be modified to read:"Notifysaid Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."